DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 22 August 2022 is acknowledged. Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0055] recites “124” which is not present in Figure 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 recites “120” which is not present in the instant specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: There is confusion between the specification, claims, and drawings. Claim 8 recites that the methanolysis reactor is a circulating fluidized bed reactor. However, the term “circulating fluidized bed” is not used anywhere in the text of the specification. Thus, it is unclear if this is the only kind of reactor used for the methanolysis, or if others are contemplated. Further, Fig. 1 and 3 appear to show a fluidized type reactor for the methanolysis reactor, but this is not described in words in the specification. Thus, the specification is unclear as to whether the methanolysis reactor is always a circulating fluidized bed type reactor, and is also unclear as to whether the reactor in the Figs. Is a circulating fluidized bed reactor as claimed as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “methanolysis” as the term for the reaction taking place. However, the term “methanolysis” is a term already defined in the art as a reaction with methanol. There does not appear to be any methanol used in the claimed process or described in the specification, and the term is not positively defined as meaning something else, thus the term “methanolysis” is unclear and indefinite.
	For purposes of examination, the instant specification appears to indicate in paragraph [0020]) that the term “methanolysis” is used to describe a combined pyrolysis and upgrading process in the presence of methane. This interpretation will be used for the Office Action. Appropriate amendment is respectfully requested. 
	With regard to claim 8, the claim recites “a circulating fluidized bed reactor” for the methanolysis. However, the instant specification does not use this term anywhere. Further, the reference to He below appears to be the same reaction and is authored in part by the inventor. In this reaction, a fixed bed reactor is used (page 15864, Section 2.3). Thus it is unclear if a fluidized bed is suitable for the process, as it does not appear in the specification and is contradicted by similar art by the inventor. As such, the recitation is indefinite.
	For purposes of examination, the Examiner will consider the reactors as written, where the methanolysis reactor must be a circulating fluidized bed reactor. 
With regard to claim 9, the claim recites “aluminum oxide (i.e., Al2O3), an aluminosilicate material (e.g. zeolite), and a silicon oxide (i.e. SiO2). The phrases "i.e." and “e.g.” and the presence of parentheses renders the claim indefinite because it is unclear whether the limitations following the phrase are a required part of the claimed invention.  See MPEP § 2173.05(d).
	With regard to claims 2-7 and 10-12, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Catalytic Conversion of Biomass by Natural Gas for Oil Quality Upgrading, cited on IDS 6/29/2022) in view of Song (CN 104096571, cited on IDS 6/29/2022, machine translation provided by Examiner).
With regard to claim 1, He teaches a process for upgrading biomass by contacting with methane and a catalyst (Abstract) where the process produces a gas comprising H2, CO2, and CO (synthetic gas) (page 15866, Table 4) and a bio-oil product (Abstract). 
He does not specifically teach the use of the gas product.
Song teaches a method for synthesis gas liquefaction comprising contacting a synthesis gas comprising H2, CO2, and CO with a catalyst to convert the gas to liquid oil product (paragraphs [0002] and [0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the processes of Song and He to produce additional liquid oil product, because He and Song are known processes to produce liquid oils; thus combining them is merely combining two known processes. One skilled in the art would combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art (see MPEP 2143(I)A.).
	With regard to claim 4, He teaches that the temperature is 400°C (page 15866, Table 4), which is within the range of about 400°C to about 500°C of instant claim 4. 
	With regard to claim 5, He teaches that the feed is sawdust (forestry solid was residue) (page 15863, Table 1).
	With regard to claim 6, He teaches that the feed comprises natural gas (Abstract).
	With regard to claim 7, He teaches that the methane-containing gas further comprises N2 (page 15864, Section 2.3, second column).
With regard to claim 9, He teaches that the catalyst comprises Ag/ASM-5 (page 15866, Table 4), where the Ag is included in an amount of 1 wt% (page 15863, Section 2.1).
	With regard to claim 10, Song teaches that the liquefaction is a dual bed reactor (Abstract).
	With regard to claim 11, Song teaches that the first catalyst is a mixture of Fe2O3 and MnO2 and includes 1 alkali metal in an amount of 5 wt% (paragraph [0035]), which is within the range of 0.1 to 10 wt% of instant claim 11. 
With regard to claim 12, Song teaches that the second catalyst is ZSM-5 comprising 1 wt% Ag and 3 wt% Ce (paragraph [0050]), which are each within the range of 0.1 to 20 wt% of instant claim 12. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Catalytic Conversion of Biomass by Natural Gas for Oil Quality Upgrading) in view of Song (CN 104096571, machine translation provided) as applied to claim 1 above, and further in view of Magrini et al. (US 2018/0298294).
With regard to claim 2, He teaches the methanolysis reaction which is upgrading and pyrolysis in the presence of a ZSM-5/Ag catalyst.
He does not specifically teach regeneration or the circulation between the reactor and regenerator.
Magrini teaches a method for upgrading pyrolysis products comprising circulating catalyst between the reactor and the regenerator, where air is introduced into the regenerator for regeneration (oxidizing the catalyst) (paragraph [0073], Fig. 3). Magrini further teaches that the catalyst is ZSM-5 with a silver catalyst (paragraphs [0060], [0062]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to circulate the catalyst from the reactor of He to a regenerator and back as described by Magrini, because each of He and Magrini teaches upgrading pyrolysis products with a ZSM-5/Ag catalyst, and Magrini teaches that it is known to use a circulating regenerator to regenerator the catalyst with air when upgrading (paragraph [0073]).

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 3, Song teaches that the synthesis gas liquefaction produces unsaturated C2-C5 hydrocarbons as the main component of the gaseous product (paragraph [0067]). However, He only teaches adding natural gas to the process (Abstract), which comprises mainly C1-C4 saturated hydrocarbons. Thus, there is no motivation to add the different gas product of Song to the reaction of He, and the claim is allowable if written in independent form.
With regard to claim 8, He teaches a fixed bed reactor (page 15864, Section 2.3) and Song teaches a fluidized bed reaction is preferred (paragraph [0025], page 5). This is the opposite of the claimed fluidized bed for methanolysis and fixed bed for liquefaction. Thus, the prior art of record does not teach or suggest the claimed reactors, and the claims would be allowable if rewritten to overcome the 112(b) rejections and in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772